Citation Nr: 1625157	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  09-39 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for tinea cruris, neurodermatitis, and lichen simplex chronicus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran provided testimony at an August 2010 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

Following a June 2011 VA examination, the RO granted an increased 30 percent rating for the service-connected tinea cruris, neurodermatitis, and lichen simplex chronicus effective November 24, 2008.  As the Veteran was presumed to seek the maximum available benefit for the disability, the claim remained on appeal.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).

In November 2013, the Board in pertinent part denied the Veteran's claim of entitlement to an increased rating for tinea cruris, neurodermatitis, and lichen simplex chronicus.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In November 2014, the Court granted the parties Joint Motion for Partial Remand (JMR) vacating the November 2013 decision as to the issue discussed herein and remanded the matter for further development.  The JMR indicated that the Board did not provide an adequate statement of reasons or bases for its denial of the Veteran's increased rating claim in relying on a December 2012 VA examination wherein the VA examiner stated the Veteran's use of Kenalog Intramuscular (IM) was constant or near-constant and did not recommend the use of Kenalog IM shots every 3-4 months because of the side effects; not because the Veteran did not need it. 

Upon return of the claims to the Board, in an April 2015 decision, the Board again denied the Veteran's increased rating claim.  The Veteran again appealed the decision to the Court and in December 2015, the Court granted the parties JMR vacating the April 2015 decision as to the issue discussed herein and remanded the matter for further development.   The JMR indicated that the Board failed to provide adequate reasons or bases with regard to its discussion on whether various medications the Veteran used constituted constant or near-constant systemic therapy under 38 C.F.R. § 4.118, Diagnostic Code 7806.    

The Board notes that evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The service-connected tinea cruris, neurodermatitis, and lichen simplex chronicus has been manifested by hyperpigmented areas, burning, and itchiness, affecting at least 5 but no more than 20 percent of the exposed areas; constant or near constant systematic therapy such as corticosteroids or other immunosuppressive drugs were not required.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for tinea cruris, neurodermatitis, and lichen simplex chronicus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7813-7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in December 2008, to the Veteran.  This letter explained the evidence needed to substantiate the initial claim for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  As the claim for an increased rating is downstream for the Veteran's claim for service connection, the claim does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, photographs, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claim for an increased rating for his service-connected tinea cruris, neurodermatitis, and lichen simplex chronicus.  The examination reports contain all the findings needed to rate the Veteran's service-connected tinea cruris, neurodermatitis, and lichen simplex chronicus, including history and clinical evaluation. 

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  Here, during the August 2010 Board hearing, the VLJ clarified the issue on appeal (increased rating claim for tinea cruris, neurodermatitis, and lichen simplex chronicus); clarified the concept of increased rating claims; identified potential evidentiary defects which included the Veteran's symptomatology associated with the tinea cruris, neurodermatitis, and lichen simplex chronicus; clarified the type of evidence that would support the Veteran's claim; enquired as to the existence of potential outstanding records; and held the record open for a period of 30 days to allow for additional submission of evidence.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Increased Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected tinea cruris, neurodermatitis, and lichen simplex chronicus has not materially changed and a uniform evaluation is warranted. 

The Veteran's service-connected tinea cruris, neurodermatitis, and lichen simplex chronicus is rated under Diagnostic Codes 7813-7806.  Pursuant to 38 C.F.R. 
§ 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.

Diagnostic Code 7813 pertains to dermatophytosis, which is in turn rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, scars, under Diagnostic Code 7801-7805, or dermatitis, under Diagnostic Code 7806, depending upon the predominant disability.

Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are the following: scar is 5 or more inches (13 or more centimeters) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling. Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 pertains to unstable or painful scars.  Five or more scars that are unstable or painful are 30 percent disabling.  This is the highest rating available under this Diagnostic Code. Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118 , Diagnostic Code 7804.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7806 for dermatitis or eczema, a 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period. 

The Veteran contends that a 60 percent disability rating is warranted based on a report that 95 percent of his groin area is affected and because corticosteroids or other immunosuppressive drugs were administered.  See September 2011 statement, October 2013 statement.

A private dermatology report in September 2008 shows the Veteran had intertrigo on his groin and thighs treated with foam. 

On VA examination in March 2009, the Veteran reported having intermittent symptoms of itching and scratching.  He reported part-time employment for the last 10 years with 3 weeks of time lost during the last year due to his skin disability.  The examiner noted that the Veteran used topical antifungal creams and an antihistamine.  Physical examination shows that none of the exposed areas (head, face, neck, and hands) were affected and less than 5 percent of the total body was affected.  The examiner also noted a hyperpigmented area diffusely in the groin. There were no excoriations, edema, or fissures.  The diagnosis was tinea cruris.

On VA examination in May 2010, the Veteran reported progression of the skin disorder and treatment with a daily dose of Prednisone for 1 to 6 weeks and two weeks on and off of Triamcinolone, a topical corticosteroid.  Physical examination shows that greater than 5 percent but less than 20 percent of the total body area is affected.  There were excoriations visible on the right upper medial thigh and hyperpigmentation was noted with right greater than left with thinning of the skin covering the inner upper thighs, groin, inferior scrotal regions, and lower buttocks region.

On VA examination in June 2011, the Veteran reported recurrent persistent rash in the groin area.  Following a review of the claims file, the VA examiner noted systemic therapy since November 2008.  In 2009, the Veteran was prescribed Terbinafine 350 mg daily for 30 days.  Also, the Veteran used Prednisone orally for 30 days in 2009, 30 days in 2010, and 60 days during the past 12 months.  In June 2009, the Veteran had a 20 mg injection of Kenalog IM plus 20 mg of Decadron IM.  In November 2009, he had an 80 mg Kenalog IM injection.  In August 2010, he had an 80 mg Kenalog IM injection.  In 2011, he was prescribed 10 mg of Prednisone daily for 30 days.  A February 2011 dermatology plan noted Kenalog injection every 3 to 4 months and 10 mg of Prednisone daily for 60 days. The Veteran also takes Hydroxyzine (antihistamine) orally nightly for pruritus, which is also systemic therapy.  The examiner noted that IM Kenalog is not a standard of care for neurodermatitis, but is a systemic therapy.

Physical examination in the June 2011 VA examination revealed greater than 5 percent but less than 20 percent of that the total body area was affected and a well circumscribed hyperpigmented patch in the bilateral groin area with six 1 mm slightly erythremic macules superimposed on the hyperpigmented patch, mild lichenification of the crural fold, and a 6 to 7 percent total body surface area of hyperpigmentation.  There was no scaling, excoriations, penile discharge, lesions on the scrotum, penis, or mons pubic mons.  The diagnosis was lichen simplex, chronicus, also known as neurodermatitis secondary or sequelae of frequent scratching was indicated.  The examiner indicated that tinea cruris causes itching, and scratching may cause excoriations, local infections, and perpetuates the scratch-itch cycle.  The examiner also stated that neurodermatitis, or lichen simplex chronicus, is a skin disorder characterized by a self-perpetuating scratch-itch cycle. 

Physical examination in the June 2011 VA examination also revealed superficial painful scars (hyperpigmentation) measuring 5 cm wide by 14 cm in length encompassing an area of at least 6 square inches (29 sq. cm.), but less than 12 square inches (77 sq. cm.) in the bilateral crural folds.  The etiology of the hyperpigmentation was from neurodermatitis and a tan to brown hyperpigmented patch in the groin area.  There was evidence of skin breakdown over the scar with a frequency of almost constant due to moderate to severe itching causing scratching and eventual irritation, excoriations, and pain.  There was no evidence of inflammation, edema, or keloid formation.

A May 2012 VA examiner noted the Veteran's use of Prednisone which lasted for 1 to 6 weeks in the past 12 months.  

On VA examination in September 2012, the Veteran reported constant pruritus and burning sensation in the crural folds with occasional excoriations.  He also reported use of Prednisone for 60 days in 2011.  The examiner noted that the skin disability impacts his ability to work due to constant itching and scratching.  The examiner reviewed the Veteran's treatment history and noted a 2012 prescription for 25 mg of Hydroxyzine orally nightly. One dose of Kenalog IM injection was noted within the past 12 months with duration of less than 6 weeks.  The examiner noted the constant or near constant use of Hydroxyzine (antihistamine) in the groin and medial upper thighs.  The Veteran also reported use of Hydrocortisone cream (a topical corticosteroid) for 6 weeks or more, but not constant.  Physical examination showed greater than 5 percent but less than 20 percent of the total body area affected by infections of the skin.  No exposed body areas were affected.  The diagnosis was tinea cruris with sequelae of neurodermatitis.

The September 2012 VA examiner noted the private dermatology note dated February 2011 that noted a private treatment plan to administer Kenalog injections every 3 to 4 months, as need.  The examiner stated that this is not considered a continuous, routinely scheduled systemic treatment.  The examiner noted that, between February 2011 and September 2012, the Veteran received only one dose of Kenalog injection with a total duration of less than 6 weeks.  The examiner further noted that Kenalog injection, although a steroid, is not a standard treatment for tinea cruris.  Following a literature review and consultation with a VA pharmacist, the examiner noted that the half-life of Kenalog injections is 8 to 9 hours, and it is out of the system after approximately one and half days.

The Veteran was afforded a VA dermatology examination in December 2012 by a VA dermatologist.  The VA examiner noted that no scars were found on the body including the trunk or extremities.  The VA examiner noted the Veteran's treatment with systemic corticosteroids or other immunosuppressive medications within the past 12 months was constant or near-constant; the antihistamine Hydroxyzine and topical medication Elidel were used constantly, or near-constantly.  Physical examination showed no exposed areas were affected and greater than 5 percent but less than 20 percent of the total body area was affected by infections of the skin. Dermatitis affected greater than 5 percent but less than 20 percent of exposed area. The VA examiner stated that Kenalog shots are systemic, but that this treatment is not recommended because chronic treatment with corticosteroids has many side effects.  The VA examiner stated that 9 percent of the Veteran's entire body was affected.

January 2013 and March 2015 Federal Hospital treatment records note the Veteran's use of Elidel cream applied daily and Hydroxyzine taken by mouth daily.  During the January 2013 evaluation, the Veteran reported receiving steroid injections every 4-6 months and that he has outbreaks along the thighs and groin area.  February and July 2013 treatment records from the Las Vegas Skin and Cancer Clinics note the Veteran's affected areas in the groin, thighs, and buttocks which was described as burning, dry, itchy, and scaly.  The symptoms improved with Hydroxyzine and Elidel cream.  Also, a February 2016 checklist of medication include Verdeso in October 2008 and June 2009; Eletone in April 2011 and October 2011; Hydrocortisone Valerate in February 2011 and August 2011; Elidel in August 2012, January 2013, and April 2013; and Hydroxyzine in August 2012, January 2013, and April 2013.

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period on appeal the Veteran's tinea cruris, neurodermatitis, and lichen simplex chronicus most closely approximates the currently assigned 30 percent disability rating under Diagnostic Code 7813-7806.  The evidence shows that the Veteran's tinea cruris, neurodermatitis, and lichen simplex chronicus does not affect more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period. 

The Board notes that none of the medical evidence establishes that the Veteran's skin disability affects at least a 40 percent area of the total area or total exposed area of his body.  The evidence shows that no more than 20 percent of the entire body or no more than 20 percent of the exposed areas were affected.  On VA examination in March 2009, no exposed areas (head, face, neck, and hands) were affected and less than 5 percent of the total body area was affected.  On VA examination in May 2010, no exposed areas were affected and greater than 5 percent but less than 20 percent of the total body area was affected.  On VA examination in June 2011, no exposed areas were affected and greater than 5 percent but less than 20 percent of the total body area was affected; 6 to 7 percent total body surface area was affected by hyperpigmentation.  On VA examination in September 2012, no exposed areas were affected and greater than 5 percent but less than 20 percent of the total body area was affected.  On VA examination in December 2012, no exposed areas were affected and greater than 5 percent but less than 20 percent of the total body area was affected by infections of the skin; dermatitis affected greater than 5 percent but less than 20 percent of exposed area and 9 percent of the Veteran's total body was affected. 

Findings from the VA examinations are consistent with private treatment records which show that the Veteran's skin disability variously affected his groin, thighs, and torso.  Although the Veteran contends that 95 percent of his groin is affected and should warrant a higher rating, the applicable rating criteria only considers the percent of the entire body affected or the percent of exposed areas affected. Exposed areas are characterized as areas most likely exposed to visual consideration such as the face, neck, and hands.  The groin is not considered an exposed area.

The evidence of record does not show that the Veteran's skin disorder has ever affected more than 40 percent of the entire body or more than 40 percent of exposed areas affected.  Therefore, the Veteran does not warrant a higher rating based on total body area affected.

As for the Veteran's therapy, the evidence does not show a requirement of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Despite the Veteran's contentions of continuous systemic drug treatment, VA examination reports continue to reflect that the systemic therapy was not continuous or near-continuous. Although the evidence shows that Prednisone and Kenalog injections are systemic therapy, the Veteran's use of such treatment was not frequent enough to approximate constant or near-constant administration.  Indeed, the February 2011 private treatment records note a treatment plan for Kenalog injections every 3 to 4 months as needed which indicates less than constant or near-constant therapy. Furthermore, the September 2012 VA examiner noted that the Kenalog IM injections were not considered continuous treatment because the half-life of the injection was 8 to 9 hours; the medication remains in the body for less than two days.  The VA examiner noted that the Veteran had only had one Kenalog IM injection since February 2011.  Further, the Board notes the Veteran's report to the June 2011 VA examiner that he used Prednisone orally for 30 days in 2009, 30 days in 2010, and 60 days in the during the past 12 months as well as the September 2012 VA examination indicating the Veteran used Prednisone for 60 days in 2011.  While the Board acknowledges the Veteran's use of Prednisone also noted in the December 2015 JMR, the Board finds that the reported use is not constant or near constant systemic therapy.  Indeed, such use in 2009 and 2010 is less than the total duration of 6 weeks or more required for a 30 percent rating and only 2 weeks more for 2011.  Moreover, the Board reiterates the May 2012 VA examiner's finding of use of Prednisone which was only between 1 to 6 weeks in the past 12 months.    

To the extent that the December 2012 VA dermatologist indicated the Veteran has been treated with constant or near-constant corticosteroids, the Board observes that the December 2012 VA examiner described this as the Veteran receiving Kenalog shots every 3 to 4 months.  The Board acknowledges that the November 2014 JMR states that the VA examiner's recommendation that the Veteran discontinue the Kenalog shots due to the many possible side-effects (to include causing chronic dermatitis), as well as discontinue the Hydroxyzine, is insufficient to find that the use of constant or near-constant systematic therapy is not required.  However, to the extent that the JMR finds this to be inconsistent, and questions whether the December 2012 VA examination is adequate for the Board to rely upon, the Board points out that there is sufficient medical evidence of record which confirms that Veteran receives Kenalog shots no more than every 3 to 4 months, as needed; as pointed out by the September 2012 VA examiner this is not constant or near-constant.  Moreover, other VA examination reports and treatment records consider 3 to 4 times per year to be less than near constant, and in fact, less than 6 weeks per year, as required by the criteria for a 30 percent disability evaluation.  Therefore, the Board finds that the December 2012 VA examination is not inconsistent with the medical evidence of record.  While the Veteran has required various topical creams along with oral anti-fungal and antihistamine medications, this type of treatment is not characteristic of a systemic corticosteroid.  As such, while the Board finds that the Veteran's daily use of Hydroxyzine is continuous, it is not a corticosteroid or other immunosuppressive drug systemic therapy sufficient for an increased evaluation under Diagnostic Code 7806.  

In finding that the Veteran's tinea cruris, neurodermatitis, and lichen simplex chronicus does not warrant a higher rating, the Board has considered the Court's recent decision of Johnson v. McDonald, No. 14-2778 (U.S. Vet. App. March 1, 2016) in which the Court held that topical corticosteroids are contemplated by Diagnostic Code 7806.  In this case, as discussed above, the Board notes the Veteran's use of corticosteroids including Kenalog and Prednisone.  However, the competent and probative evidence demonstrates that such use is not constant or near-constant systemic therapy sufficient for a higher 60 percent rating.  

Accordingly, the Board finds that the Veteran's tinea cruris, neurodermatitis, and lichen simplex chronicus does not warrant a higher rating based on constant or near-constant systemic treatment such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's tinea cruris, neurodermatitis, and lichen simplex chronicus are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of pruritus, itching, and hyperpigmentation of the skin, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's tinea cruris, neurodermatitis, and lichen simplex chronicus, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's tinea cruris, neurodermatitis, and lichen simplex chronicus is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In the absence of exceptional factors associated with tinea cruris, neurodermatitis, and lichen simplex chronicus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating higher than 30 percent for tinea cruris, neurodermatitis, and lichen simplex chronicus is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


